PD-1405-15                                           PD-1405-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 10/28/2015 5:20:10 PM
November 2, 2015
                                                                      Accepted 11/2/2015 11:19:37 AM
                                                                                       ABEL ACOSTA
                                        IN THE                                                 CLERK

                         COURT OF CRIMINAL APPEALS

                                      OF TEXAS

  ABEL LUNA,
                      Appellant,            §        Eighth Court of Appeals
                                            §         No. 08-13-00151-CR
  vs.                                       §Appeal from the 409th District Court
                                            §    of El Paso County, Texas
  THE STATE OF TEXAS,                       §       TC No. 20110D01174
                                            §
                      Appellee,             §

                   MOTION FOR EXTENSION OF TIME TO FILE
                    PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:
        Appellant files this motion for an extension of 45 days in which to file the

  Appellant’s Petition for Discretionary Review. In support of this motion,

  Appellant would show the Court the following:


                                           I.


        The Appellant was charged with theft of property, greater than $1,500, less

  than $20,000 in cause No. 20110D01174, styled The State of Texas v. Abel Luna

  before The 409th District Court of El Paso County, Texas, the Honorable Sam

  Medrano, Jr., judge presiding. The jury found Appellant guilty as charged. The

  jury assessed and the trial court pronounced punishment at 9 months of

  confinement in a Stat Jail and a fine of $7,500.
      Appellant filed a timely Notice of Appeal on May 16, 2013. On July 29,

2015, the Eighth Court affirmed Appellant’s conviction. A motion for rehearing

was timely filed on September 14, 2015 and denied on September 30, 2015.

                                         II.


      The deadline for filing the Appellant’s Petition for Discretionary Review is

October 30, 2015.       Appellant requests a 45 day extension of time until

December 14, 2015 for Appellant to file his Petition for Discretionary Review.

This is the first requested extension.

                                         III.

      Appellant’s request for an extension is based upon the following:

      1. Counsel prepared for a jury trial scheduled to begin on October 23, 2015

in the case styled State vs. Pichardo, cause number 20150D03638 out of the 168th

District Court in El Paso County, Texas. The case was reset and is now scheduled

to begin on October 30, 2015.

      2. Counsel is preparing a motion for new trial, which is due on October 30,

2015, in the case styled State v. Montelongo, cause number 20150D02224 out of

the 243rd District Court. Defendant was convicted of attempted capital murder and

sentenced to 99 years in prison.

      3. Counsel prepared for a motion for a new trial hearing, which took place

on October 22, 2015 in the case styled State vs. Hradek, cause number

20130D00417 out of the 41st District Court in El Paso County, Texas.
      4. Counsel prepared a motion for new trial and filed it with the District

Clerk on October 19, 2015 in the case styled State v. Bautista, cause number

20130D03636, out of the 120th District Court. Defendant was convicted of murder

and sentenced to 48 years in prison.

      5. Counsel prepared for a motion for a new trial hearing that was held on

October 13, 2015 in the case styled State vs. Munoz, cause number 20140D00987

out of the 409th District Court in El Paso County, Texas.

      6. Counsel prepared for a sentencing hearing set for October 8, 2015 in the

case styled United States of America v. Rivera-Morales, cause number EP:15-CR-

00879-DCG(4) out of the Western District of Texas.

      7. Counsel prepared for a Jury trial set for October 5, 2015 in the case styled

State vs. Martinez, cause number 20130C02505 out of County Criminal Court at

Law Number Four in El Paso County, Texas

      8. Counsel prepared for a sentencing hearing set for October 1, 2015 in the

case styled United States of America v. Nevarez-Martinez, cause number EP:15-

CR-0472-KC out of the Western District of Texas.

      9. Counsel is preparing appellant’s reply brief to The Eighth Court of

Appeals due on November 6, 2015 in the case styled Nava vs. State, court of

appeals number 08-14-00226-CR.

      10. Counsel is set to begin a jury trial on November 12, 2015 in the case

styled State v. Yu, cause number 20140D05014 out of the 210th District Court in
El Paso County, Texas.

      11. Counsel is preparing for oral argument before the Eighth Court of

Appeals on November 17, 2015 in the case styled Zuniga vs. State, court of

appeals number 08-14-00153-CR.

      WHEREFORE, the undersigned counsel prays that the Court grant this

Motion and extend the deadline for filing Appellant’s Petition for Discretionary

Review to December 14, 2015.


                                     Respectfully submitted,


                                     /s/ Ruben P. Morales
                                     RUBEN P. MORALES
                                     Attorney for Appellant
                                     State Bar No. 14419100
                                     718 Myrtle Avenue
                                     El Paso, Texas 79901
                                     (915) 542 - 0388
                                     (915) 225 - 5132 fax
                                     rbnpmrls@gmail.com
                         CERTIFICATE OF SERVICE


      I, RUBEN P. MORALES, certify that a true and correct copy of the

foregoing instrument has been delivered to the District Attorney’s Office, 500 E.

San Antonio St., Room 201, El Paso, Texas 79901, and to the State Prosecuting

Attorney, P. 0. Box 12405, Austin, TX 78711, on October 28, 2015.



                                      /s/ Ruben P. Morales
                                      RUBEN P. MORALES